DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s arguments and request for continued examination of application 16/586,008 (09/27/19) filed 09/30/21.
Allowable Subject Matter
Claims 1, 3 - 7 and 21 - 30 are allowed.
The restriction requirement, as set forth in the Office action mailed on 12/04/19, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Please refer to the prosecution history of the instant application.  In particular, applicant’s remarks (06/26/20) on pgs. 8 - 14 which discusses why the claimed invention is “significantly more” in light of Alice 101.

Applicant’s claimed invention provides a “practical application” by providing improvements with respect to damage analysis (such as in the field of insurance claims processing).  The mobile computing device is interacting with and receiving feedback from an insurance claim processing server regarding the acceptability of images captured.  
Please refer to the prosecution history of the instant application.  In particular, applicant’s remarks (09/30/21), pgs. 8 - 10 which discusses why the claimed invention is patentably distinct from the closest prior art of record noted below.
Isaev, US Pub. No. 2017/0116494;
Amtrup, US Pub. No. 2017/0111532;
Macciola, US Pub. No. 2017/0046788; and
Tofte, US Pub. No. 2013/0317861.
With respect to the non patent literature reference listed below:
Download our pocket agent app for Iphone today, retrieved from https://www.statefarm.com/about-us/innovation-research/mobile-apps/pocket-agent-for-iphone/; Copypright, State Farm Mutual Automobile Insurance Company, 2013.  (hereinafter State Farm).
State Farm is relevant to the claimed invention because it discloses a mobile app (e.g., Pocket Agent) that allows mobile device users (e.g., Iphone) to take pictures and record accident details and vehicle damage.  State Farm does not address all of the particular attributes of the claimed invention however, such as a mobile computing 
The examiner incorporates the applicant’s remarks by reference as reasons for allowance of claims 1, 3 - 7 and 21 - 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186. The examiner can normally be reached Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3692



/SARA C HAMILTON/Primary Examiner, Art Unit 3697